Case 9:19-cv-81514-RLR Document 1 Entered on FLSD Docket 11/06/2019 Page 1 of 7



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                                         CASE NO.:


 NADEL DIAZ VALDEZ,

        Plaintiff,

 v.

 VENGROFF WILLIAMS, INC.,

       Defendants.
 _______________________________________/

                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                INJUNCTIVE RELIEF SOUGHT

        Plaintiff NADEL DIAZ VALDEZ (“Plaintiff”) sues Defendant VENGROFF WILLIAMS,

 INC. (“Defendant”) for violations of 15 U.S.C §1692 et seq., the Fair Debt Collection Practices

 Act (“FDCPA”), and Fla. Stat. § 559.55 et seq., the Florida Consumer Collection Practices Act

 (“FCCPA”).

                                          JURISDICTION AND VENUE

        1.         Jurisdiction of this Court arises under 15 U.S.C. §1692k(d), 28 U.S.C. § 1331, and

 28 U.S.C. § 1337.

        2.         Supplemental jurisdiction exists for the claims arising under FCCPA pursuant to

 28 U.S.C. §1367.

        3.         Venue in this District is proper because Plaintiff resides here, Defendant transacts

 business here, and the complained conduct of Defendant occurred here.




                                                                                                                 PAGE | 1 of 7
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 9:19-cv-81514-RLR Document 1 Entered on FLSD Docket 11/06/2019 Page 2 of 7



                                                           PARTIES

         4.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Palm

 Beach County, Florida.

         5.         Defendant is a Florida corporation, with its principal place of business located in

 Sarasota, Florida.

         6.         Defendant engages in interstate commerce by regularly using telephone and mail

 in a business whose principal purpose is the collection of debts.

         7.         At all times material, Defendant was acting as a debt collector in respect to the

 collection of Plaintiff’s debts.

                                           DEMAND FOR JURY TRIAL

         8.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                             FACTUAL ALLEGATIONS

         9.         On or about February 26, 2018, Plaintiff suffered an accident and related injuries

 in the course and scope of Plaintiff’s employment that required medical treatment and/or services

 (the “Medical Services”).

         10.        A portion of the required Medical Services were provided by Hematology

 Oncology Associates (the “Creditor”).

         11.        At the time the Creditor provided and/or rendered its (the Creditor’s) respective

 Medical Services to Plaintiff, Plaintiff informed the Creditor that the injuries for which Plaintiff

 required medical treatment and/or services, i.e., the Medical Services, were due to an accident and

 subsequent injuries that occurred within the course and scope of Plaintiff’s employment.

         12.        The Creditor charged a fee for the provision of its (the Creditor’s) respective

 Medical Services (the “Consumer Debt”).

                                                                                                                  PAGE | 2 of 7
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 9:19-cv-81514-RLR Document 1 Entered on FLSD Docket 11/06/2019 Page 3 of 7



         13.       The Consumer Debt arose from Plaintiff’s work-related accident and injuries.

         14.       On a date better known by Defendant, Defendant began attempting to collect the

 Consumer Debt from Plaintiff.

         15.       Defendant is a business entity engaged in the business of soliciting consumer debts

 for collection.

         16.       Defendant is a business entity engaged in the business of collecting consumer debts.

         17.       Defendant regularly collects or attempts to collect, directly or indirectly, debts

 owed or due or asserted to be owed or due another.

         18.       Defendant is registered with the Florida Office of Financial Regulation as a

 “Consumer Collection Agency.”

         19.       Defendant’s “Consumer Collection Agency” license number is CCA9902616.

         20.       Defendant maintains all the records specified in Rule 69V-180.080, Florida

 Administrative Code.

         21.       The records specified by Rule 69V-180.080, Florida Administrative Code, of which

 Defendant does maintain, are current to within one week of the current date.

         22.       On a date better known to Defendant, Defendant sent a collection letter, internally

 dated November 26, 2018, to Plaintiff (the “Collection Letter”) in an attempt to collect the

 Consumer Debt. A copy of the Collection Letter is attached hereto as Exhibit “A.”

         23.       The Collection Letter is a communication from Defendant to Plaintiff in connection

 with the collection of a debt.

         24.       The Collection Letter represents an action to collect a debt by Defendant.




                                                                                                               PAGE | 3 of 7
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 9:19-cv-81514-RLR Document 1 Entered on FLSD Docket 11/06/2019 Page 4 of 7



                                         COUNT I.
                         VIOLATION OF 15 U.S.C. § 1692e & § 1692e(2)(A)

         25.     Plaintiff incorporates by reference paragraphs 1-24 of this Complaint as though

 fully stated herein.

         26.     Pursuant to Fla. Stat. § 440.13(2)(a), an injured employee is entitled to “such

 medically necessary remedial treatment, care, and attendance for such period as the nature of the

 injury or the process of the recovery may require….”

         27.     Pursuant to Fla. Stat. § 440.13(13)(a), “[a] health care provider may not collect or

 receive a fee from an injured employee within this state, except as otherwise provided by this

 chapter. Such providers have recourse against the employee or carrier for payment for services

 rendered in accordance with this chapter.”

         28.     An employee is shielded from liability in any dispute between the employer or

 carrier and health care provider regarding reimbursement for the employee’s authorized medical

 or psychological treatment. See generally Fla. Stat. § 440.13.

         29.     Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

 representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e. The

 sixteen subsections of §1692e set forth a non-exhaustive list of practices that fall within this ban,

 including, but not limited to: “[t]he false representation of the character, amount, or legal status

 of any debt.” 15 U.S.C. 1692e(2)(A). (emphasis added).

         30.     As stated above, Defendant mailed the Collection Letter to Plaintiff in an attempt

 to collect the Consumer Debt. The Collection Letter, however, causes the least sophisticated

 consumer to believe that he or she is otherwise responsible for the repayment of the Consumer

 Debt. Here, Plaintiff is not liable or otherwise responsible for the payment of the medical services


                                                                                                               PAGE | 4 of 7
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 9:19-cv-81514-RLR Document 1 Entered on FLSD Docket 11/06/2019 Page 5 of 7



 rendered by the Creditor, as such medical services were rendered to Plaintiff as a result of a work-

 related injury sustained by Plaintiff.

         31.     As such, by mailing the Collection Letter to Plaintiff in an attempt to collect the

 Consumer Debt, Defendant falsely misrepresented Plaintiff’s obligation with respect to the

 Consumer Debt. For example, by and through the Collection Letter, Defendant wrongfully causes

 the least sophisticated consumer to falsely believe that he or she was responsible for the repayment

 of the Consumer Debt.

         32.     Thus, in light of the above, Defendant violated § 1692e and § 1692e(2)(A) of the

 FDCPA by mailing the Collection Letter to Plaintiff in an attempt to collect the Consumer Debt.

         33.     WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against Defendant, awarding Plaintiff the following relief:

                 (a)       Statutory damages as provided by 15 U.S.C. §1692k;

                 (b)       Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. §1692k; and

                 (c)       Any other relief that this Court deems appropriate under the circumstances.

                                           COUNT II.
                                VIOLATION OF FLA. STAT. § 559.72(9)

         34.     Plaintiff incorporates by reference paragraphs 1-24 of this Complaint as though

 fully stated herein.

         35.     Pursuant to Fla. Stat. § 440.13(2)(a), an injured employee is entitled to “such

 medically necessary remedial treatment, care, and attendance for such period as the nature of the

 injury or the process of the recovery may require….”

         36.     Pursuant to Fla. Stat. § 440.13(13)(a), “[a] health care provider may not collect or

 receive a fee from an injured employee within this state, except as otherwise provided by this


                                                                                                               PAGE | 5 of 7
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 9:19-cv-81514-RLR Document 1 Entered on FLSD Docket 11/06/2019 Page 6 of 7



 chapter. Such providers have recourse against the employee or carrier for payment for services

 rendered in accordance with this chapter.”

        37.      An employee is shielded from liability in any dispute between the employer or

 carrier and health care provider regarding reimbursement for the employee’s authorized medical

 or psychological treatment. See generally Fla. Stat. § 440.13.

        38.      Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person

 shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

 legitimate, or assert the existence of some other legal right when such person knows that the right

 does not exist.” Fla Stat. § 559.72(9) (emphasis added).

        39.      Here, Defendant knew that the Consumer Debt was the result of an accident and

 injuries sustained by Plaintiff in the course and scope of Plaintiff’s employment. Moreover,

 Defendant knew the Creditor could not collect or receive a fee from an injured employee within

 the state of Florida except as otherwise explicitly permitted by Florida statute, and Defendant knew

 that an employee is shielded from liability in any dispute between the employer or carrier and

 health care provider regarding reimbursement for the employee’s authorized medical or

 psychological treatment.

        40.      Despite knowing that the Creditor did not have any entitlement or authority to

 collect the Consumer Debt from Plaintiff directly, Defendant mailed the Collection Letter to

 Plaintiff in an attempt to collect the Consumer Debt. Thus, in light of the above, Defendant violated

 § 559.72(9) of the FCCPA by mailing the Collection Letter to Plaintiff.

        41.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment

 against Defendant, awarding Plaintiff the following relief:

                 (a)       Statutory damages as provided under Fla. Stat. §559.77(2);

                                                                                                               PAGE | 6 of 7
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 9:19-cv-81514-RLR Document 1 Entered on FLSD Docket 11/06/2019 Page 7 of 7



               (b)       An injunction prohibiting Defendant from engaging in further collection
                         activities directed at Plaintiff that are in violation of the FCCPA;

               (c)       Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and

               (d)       Any other relief that this Court deems appropriate under the circumstances.

       DATED: November 6, 2019
                                                             Respectfully Submitted,

                                                              /s/ Jibrael S. Hindi                                   .
                                                             JIBRAEL S. HINDI, ESQ.
                                                             Florida Bar No.: 118259
                                                             E-mail:      jibrael@jibraellaw.com
                                                             THOMAS J. PATTI, ESQ.
                                                             Florida Bar No.: 118377
                                                             E-mail:      tom@jibraellaw.com
                                                             THE LAW OFFICES OF JIBRAEL S. HINDI
                                                             110 SE 6th Street, Suite 1744
                                                             Fort Lauderdale, Florida 33301
                                                             Phone:       954-907-1136
                                                             Fax:         855-529-9540

                                                             PAUL A. HERMAN, ESQ.
                                                             Florida Bar No.: 405175
                                                             E-mail: paul@consumeradvocatelaw.com
                                                             CONSUMER ADVOCATES LAW GROUP, PLLC
                                                             4801 Linton Blvd., Suite 11A-560
                                                             Delray Beach, Florida 33445
                                                             Phone:     (561) 236-8851
                                                             Fax:       (561) 431-2352

                                                             JOEL A. BROWN, ESQ.
                                                             Florida Bar No.: 66575
                                                             E-mail: joel.brown@friedmanandbrown.com
                                                             FRIEDMAN & BROWN, LLC
                                                             3323 NW 55th Street
                                                             Fort Lauderdale, Florida 33309
                                                             Phone:     (954) 966-0111

                                                             COUNSEL FOR PLAINTIFF




                                                                                                             PAGE | 7 of 7
                                 LAW OFFICES OF JIBRAEL S. HINDI, PLLC
         110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                   www.JibraelLaw.com
